1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
New claims 11 and 12 are objected to because of the following informalities: claim 11 already exists, the numbering should be changed to claims 12 and 13, respectively.  For examination purposes, the claims have been identified and addressed as claims 12 and 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2013/0314903 in view of Reddy GB 2 404 972 and Ellis-Fant US PAT 7370991.
	As for claim 1, Nakamura discloses a voice-activated headlamp, comprising: a housing (see device of the Embodiment of Figures 7-9, which comprises the headband and holder of light source) with proximal (end near strap 7) and distal ends (end with body 1 that holds LED); an LED light source (101, Fig 14) disposed in the housing (within 1, which is a part of the device of Fig 9) and arranged such that light from the source is directed outwardly from the distal end of the housing (see light outwardly directed in Fig 13); wherein the proximal end of the housing includes a structure enabling the housing to be head-mounted to a headband or eyeglass frames (holder 7 allow it to be mounted to headband, as shown in Fig 9); a microphone supported on or in the housing (see 5a Fig 9); a power switch disposed within the housing (illumination switch 5 and on/off means discussed in paragraph 0078); a battery (see batteries 3) providing electrical power to the LED light source through the power switch (paragraph 0018, 0043-46) and an electronic controller (microprocessor unit, MPU, paragraph 0067, 0121) disposed within the housing, and wherein the controller is operative to perform the following functions: receive electrical signals from the microphone (see Figure 11, signals from microphone 5a), determine if the electrical signals received from the microphone are representative of voice commands, and control the operation of the power switch to at least turn the LED light source ON and OFF when the electrical signals received from the microphone are representative of voice commands from a user corresponding to LED light source ON and OFF commands, respectively (may be done by performing a voice recognition technique, see paragraphs 0118-0119).
	The configuration of Nakamura does not teach the battery and controller being within the housing, since these are shown remotely located on the belt portion. Nakamura also fails to specifically teach the LED light source, the microphone, the power switch and the electronic controller are all contained within the housing such that, with the exception of the battery, the voice-activated headlamp is entirely self-contained, requiring only electrical power from the battery to operate (see Figures 1, 4, 5, and 9).
	Reddy teaches  a housing 100 with proximal (end opposite LED) and distal ends (end light from LED 203 emits from); an LED light source 203 disposed in the housing (see Figures 1 and 4) and arranged such that light from the source is directed outwardly from the distal end of the housing; wherein the proximal end of the housing includes a structure enabling the housing to be head-mounted to a headband or eyeglass frames (page 3 line 3+); a microphone 251 supported on or in the housing (Fig 9); a power switch (106, Fig 4, last paragraph of page 2) disposed within the housing (buttons and battery connection made directly onto PCB 201, see page 3 lines 9+);  a battery providing electrical power to the LED light source through the power switch (batteries 206, page 3 lines 9+); and an electronic controller disposed within the housing (page 2 last paragraph; PCB 201, page 3 lines 9+), wherein the LED light source, the microphone, the power switch and the electronic controller are all contained within the housing such that, with the exception of the battery, the voice-activated headlamp is entirely self-contained, requiring only electrical power from the battery to operate (see Figures 1, 4, 5, and 9). It would have been obvious for one having ordinary skill in the art to look to the teachings of Reddy and utilize the housing structure that has the LED, controller, microphone, and power switch all within the housing to provide an improved housing that holds the LED, controller, switch, and microphone. One would have been motivated to make this modification where having an alternate housing that holds the controller, switch, LED, and microphone all in/on one housing is desired, for example to provide an improved means of protecting and housing the various circuit elements.
	Ellis-Fant teaches the concept of having a battery providing power to the LED light sources through a power switch that is not contained within a housing (see 30 and batteries 22, Fig 2-4). It would have been obvious for one having ordinary skill in the art to look to the teachings of Ellis-Fant and utilize a configuration with external batteries with Nakamura and Reddy to provide an alternate location for the power sources that facilitates easier removal and also helps provide better balance to the device (see col 4 lines 36+) One would have been motivated to make this modification to improve the weight balance of the device for the user.
As for claim 2, Nakamura disclose that the controller is further operative to receive electrical signals from an additional microphone disposed remotely from the housing (discloses that microphone may be separated from voice recognition section, such as placed near the mouth or chest of the operator, paragraph 0121), but does not specifically recite being located remotely from the housing.
Ellis-Fant teaches further teaches a voice controller for a head-mounted lamp that can be activated remotely from the housing (column 4 lines 50+). It would have been obvious for one having ordinary skill in the art to combine the remote microphone and controlling means of Ellis-Fant with Nakamura to provide an additional controller that can be activated remotely from the housing to allow an additional operator to provide commands and/or to increase efficiency and safety in the lighting device.
As for claim 3, Nakamura in view of Reddy and Ellis-Fant teach the voice-activated headlamp of claim 1, wherein the battery unit is physically coupled directly to the housing; see above for combining with Reddy for a self-contained housing that has a battery within the housing and Ellis-Fant for an alternate battery configuration. With respect to the battery being physically coupled directly to the housing yet not within the housing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the parts such that the battery is physically coupled to the housing, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to rearrange the location of the battery where having an alternate housing configuration is desired.
As for claim 4, Nakamura discloses the housing includes an interface for receiving power from a remote battery unit (may receive power from battery unit 3 located on belt, which is remote from housing, see Figure 7).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Reddy and Ellis-Fant, and further in view of Oliver US PAT 6289140.
As for claim 5, Nakamura et al. teach the device as discussed above but fail to teach or disclose the housing further includes an interface to a computer for voice-command training.  Oliver teaches an interface to a computer for voice command training for portable devices (see claim 1 and abstract). It would have been obvious for one having ordinary skill in the art to utilize Oliver with the device of Nakamura to provide a means for voice training to accept new voice commands for the device of Nakamura. One would have been motivated to make this combination to allow the device to be more customized to the user.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Reddy and Ellis-Fant, and further in view of Scannell JR US 2009/0073694.
As for claim 6, Nakamura discloses that the head-mounted unit utilizes voice commands as a controlling means (see paragraphs 0118-0119) which implies some means of storing the existing voice commands but is silent to reciting this specifically. Scannell, JR is provided as documentary evidence of a memory holding voice commands (see paragraph 0290, memory means for digitized voice commands may be stored in a variety of storage mediums, memory, etc.). In the event that this is lacking from Nakamura it would have been obvious for one having ordinary skill in the art to include a memory to store the voice commands using memory, as taught by Scannell, as a means of providing a suitable, alternate means of allowing the device to utilize voice control, since utilizing memory to hold data is old and well known in the art.  One would have been motivated to utilize memory to hold the voice commands to provide an data storing means allowing voice control.
With respect to the memory being within the housing, see above for modifying in view of Reddy, which teaches the controller being within the housing (Reddy: page 2 last paragraph; PCB 201, page 3 lines 9+). It would have been obvious for one having ordinary skill in the art to place the memory within the housing, since the memory is part of the controller, to provide a convenient location for the memory that is protected by the housing. One would have been motivated to house the controller in this manner to prevent it from being damaged.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Reddy, and Ellis-Fant, and further in view of Johnson US 2014/0191664.
As for claims 7-9, Nakamura fails to teach including a proximity sensor to assist in controlling the light source (claim 18) and that the proximity sensor assists in setting an ON or OFF threshold of the light source (claim 8); and that the proximity sensor is an active infrared (IR) sensor including an IR emitter and an IR detector (claim 9).
Johnson teaches a proximity sensor (paragraph 0095) to assist in controlling the light source (claim 7) and that the proximity sensor assists in setting an ON or OFF threshold of the light source (receiving a hand gesture, paragraph 0096; thresholds discussed in paragraph 0085) (claim 8); and that the proximity sensor is an active infrared (IR) sensor including an IR emitter and an IR detector (infrared paragraph 0096) (claim 9). It would have been obvious for one having ordinary skill in the art to utilize the proximity sensor and related components of Johnson in the device of Nakamura to allow the user to activate and deactivate the device utilizing gestures. One would have been motivated to make this combination to provide an additional activation/deactivation means to allow the user to turn the device on and off via a proximity sensor and gestures.
With respect to the proximity sensor being within the housing, see above for modifying in view of Reddy, which teaches the controller being within the housing (Reddy: page 2 last paragraph; PCB 201, page 3 lines 9+). It would have been obvious for one having ordinary skill in the art to place the proximity sensor within the housing since the memory is part of the controller, to provide a convenient location for the sensor that is protected and held by the housing. One would have been motivated to house the sensor in this manner to prevent it from being damaged.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Reddy and Ellis-Fant, and further in view of Schlafer US 2019/0170337.
As for claim 11, Nakamura fails to teach the power switch receives a fixed-voltage power signal directly from the battery. Schlafer teaches a battery with a switch (control panel 15 and switching devices of paragraph 0056-0058) that receives a fixed-voltage power signal directly from a battery (see paragraph 0059). It would have been obvious for one having ordinary skill in the art to utilize the fixed voltage configuration of Schlafer in the device of Nakamura to provide a constant power to the device, as is known in the art. One would have been motivated to modify in this manner to achieve constant voltage for the lighting device of Nakamura.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Reddy and Ellis-Fant, and further in view of Orringer US PAT 9717401.
As for claims 12 and 13, Nakamura discloses the device as discussed above and further discloses the battery is on a remote battery pack (see 3, Fig 7), but fails to specifically recite the battery being within a remote pack, and fails to teach including an additional microphone on or in the remote battery pack.
Orringer teaches a battery within a remote belt-mountable battery pack (col 7 lines 10+). It would have been obvious for one having ordinary skill in the art to utilize the battery pack of Orringer to allow batteries to be housed and held therein to provide an improved holding/housing means for the remote power source in Nakamura. 
Regarding having an additional microphone placed on/in the remote battery pack, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include another microphone and place it on/ in the battery pack since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to include an additional microphone to allow more versatility in using the voice activated device.

Response to Arguments
A new rejection has been made using Reddy GB 2404972 as a teaching for the newly added housing limitations.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 10, the prior art fails to teach or disclose the voice-activated headlamp of claim 1, wherein the battery provides fixed-voltage power signals from a remote battery unit such that no control signals are required from the battery unit to the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875